Fatzer, J.,
dissenting in part and concurring in part: I dissent from the syllabus and corresponding portion of the opinion affirming the judgment on the $1,000 promissory note executed by the defendant and her husband, as comakers, on September 30, 1936, being of the opinion that the note was barred by the statute of limitations, and would have required the defendant’s written acknowledgment of an existing liability to pay the same (G. S. 1949, 60-312; Updegrove v. Cooper, 147 Kan. 752, 78 P. 2d 843.) In other respects I concur in the majority opinion affirming the judgment.